DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on 05/18/2022 is acknowledged. Claims 14-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9-12, claims 9 and 11 recites “a natural edible component” and claims 10 and 12 recites that “the natural edible component comprises cornstarch”. It is unclear what the metes and bounds of “natural” is in light of what applicant defines the “natural” edible component as including, since for example cornstarch is a product that is derived from corn by processing. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claim(s) 1-3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mohilef US 5,897,893 as evidenced by Greenberg et al. US 5,635,237.
Regarding claim 1, Mohilef discloses a pet chew (col. 1, lines 61-65) comprising a first component comprising a fibrous connective tissue (bone-like core of raw hide) (col. 2, lines 60-63) and a second component comprising internal organ tissue (outer edible wrapper layer of viscera or entrails) (col. 3, lines 1-22). Mohilef discloses that the second component is coupled to the first component (outer edible wrapper shrinks to conform to the bone-like core) (col. 1, lines 14-26, col. 4, lines 26-30). Greenberg discloses that rawhide is a byproduct of slaughter of hoofed animal and consists of hide, tendons, etc of the animal (‘237, col. 1, lines 32-33), and therefore provides evidence that the rawhide of Mohilef would comprise fibrous connective tissue (tendons).  
Regarding claim 2, Mohilef as evidenced by Greenberg discloses that the fibrous connective tissue is tendon tissue (tendons of the rawhide) (‘893, col. 1, lines 61-65) (‘237, col. 1, lines 32-33).
Regarding claim 3, Mohilef as evidenced by Greenberg discloses that the internal organ tissue can be esophageal tissue, intestinal tissue, stomach tissue (‘893, col. 3, lines 9-15).
Regarding claim 6, Mohilef as evidenced by Greenberg discloses that the fibrous connective tissue is tendon tissue (tendons of the rawhide) (‘893, col. 1, lines 61-65) (‘237, col. 1, lines 32-33), and discloses that the internal organ tissue can be esophageal tissue, intestinal tissue, stomach tissue (‘893, col. 3, lines 9-15). Mohilef as evidenced by Greenberg discloses that rawhide is from hoofed animals (‘237, col. 1, lines 32-33) and thus the tendon tissue would be sources from an animal including cows.  Mohilef as evidenced by Greenberg discloses that the internal organ tissue is sourced from buffalos, bull, cows, goats, horses, sheep, fish (‘893, claim 6).
Claims 4, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mohilef US 5,897,893 as evidenced by Greenberg et al. US 5,635,237 and as evidenced by Ueffing US 2015/0164093.
Regarding claims 4 and 7, Mohilef as evidenced by Greenberg discloses that the second component of internal organ tissue can be entrails (‘893, col. 3, lines 12-15) and Ueffing provides evidence that entrails include the bladder (‘093, [0008]), therefore Mohilef as evidenced by Greenberg as evidenced by Ueffing is seen to teach that the internal organ tissue can be urinary bladder tissue.
Regarding claim 13, Mohilef as evidenced by Greenberg as evidenced by Ueffing discloses that the second component (outer edible wrapper layer of viscera or entrails) is wrapped around the first component (bone-like core of rawhide comprising tendons) (‘893, col. 2, lines 14-16).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mohilef US 5,897,893 as evidenced by Greenberg et al. US 5,635,237 in view of Andersen et al. US 2015/0282504. 
Regarding claim 5, claim 5 differs from Mohilef as evidenced by Greenberg in the recitation that the first component specifically has a final moisture content ranging from 10 to 20 weight % relative to the total weight of the first component and that the second component has a second final moisture content ranging from 10 to 20 weight % relative to the total weight of the second component. 
Andersen discloses that a suitable shelf stable moisture content range for dehydrated pet chew product includes 5-10% ([0064]), Andersen teaches the chewable substrate can be made from animal body parts such as esophagus and animal hide ([0028]). It would have been obvious to one of ordinary skill in the art to modify Mohilef as evidenced by Greenberg such that the first component specifically has a final moisture content of 10 weight % relative to the total weight of the first component and that the second component has a second final moisture content of 10 weight % relative to the total weight of the second component in order to provide each of the first and second components with a suitable moisture content for shelf stability. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mohilef US 5,897,893 as evidenced by Greenberg et al. US 5,635,237 and as evidenced by Ueffing US 2015/0164093 in view of Andersen et al. US 2015/0282504.
Regarding claim 8, claim 8 is rejected for the same reasons given above as for claim 5. 
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mohilef US 5,897,893 as evidenced by Greenberg et al. US 5,635,237 in view of Mahe US 2014/0186276 in view of Merritt et al. US 4,767,635.
Regarding claims 9 and 10, claim 9 differs from Mohilef as evidenced by Greenberg in the recitation that the pet chew comprises a natural edible component on an outer surface of the first component, wherein the natural edible component couples the first component to the second component. Claim 10 differs from Mohilef as evidenced by Greenberg in view of Mahe in the recitation that the natural edible component comprises casein, cornstarch, glycerin, cellulose or a combination thereof.
Mahe discloses a pet chew comprising a first component coupled to a second component and discloses coupling the components by mechanical attachment and the use of edible adhesives, and that the adhesive can be made from starches (abstract, [0012], [0029]). Mahe discloses applying the edible adhesive to one of the first and second components or to both of the first and second components ([0028]). It would have been obvious to one of ordinary skill in the art to modify Mohilef as evidenced by Greenberg such that the pet chew comprises an edible component on an outer surface of the first component, wherein the edible component couples the first component is the second component as taught by Mahe in order to ensure that the first and second components of Mohilef remain attached as desired. 
Regarding the edible component being a natural edible component, and the natural edible component comprising cornstarch, as discussed above, Mahe teaches forming the edible component (edible adhesive) from starch and Merritt discloses that cornstarch is a suitable starch for forming an edible adhesive (col. 11, lines 12-25). It would have been obvious to one of ordinary skill in the art to modify the starch of Mohilef as evidenced by Greenberg in view of Mahe to be cornstarch as taught by Merritt, since Merrit shows cornstarch is a common starch used to form an edible adhesive and since the selection of a known material based on its suitability for its intended use supports a conclusion of obviousness (MPEP 2144.07). Since Mohilef as evidenced by Greenberg in view of Mahe in view of Merritt teach the edible component is made from cornstarch, as claimed, Mohilef as evidenced by Greenberg in view of Mahe in view of Merritt is seen to teach that the edible component is a natural edible component. 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mohilef US 5,897,893 as evidenced by Greenberg et al. US 5,635,237 and as evidenced by Ueffing US 2015/0164093 in view of Andersen et al. US 2015/0282504 in view of Mahe US 2014/0186276 in view of Merritt et al. US 4,767,635.
Regarding claims 11 and 12, claims 11 and 12 are rejected for the same reasons given above as for claims 9 and 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792